Citation Nr: 0739695	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  03-22 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for adenocarcinoma of the colon.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

In June 2005, a hearing was held at the RO before the 
undersigned.  A motion to advance this case on the Board's 
docket was granted, and the case was then remanded in 
September 2005 for additional development.  It returned in 
October 2007 and is ready for appellate disposition.

As noted in the Board's prior Remand, the veteran is also 
alleging he is entitled to direct service connection for 
colon cancer as due to Agent Orange exposure.  As this claim 
is based on a different factual and legal premise than the 
section 1151 claim, it is being REMANDED to the RO for 
initial adjudication.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's currently diagnosed adenocarcinoma of the colon 
increased in disability due to carelessness, negligence, lack 
of proper skill, or similar instance of fault on the part of 
VA in furnishing medical treatment, or that any additional 
disability is due to an event not reasonably foreseeable in 
furnishing the veteran's medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
adenocarcinoma of the colon have not been met.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  A letter dated in September 2005 satisfied the 
duty to notify provisions, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicted 
private medical records have been obtained.

The Board notes that the veteran has consistently stated that 
VA medical treatment records from a VA Medical Center (VAMC) 
in Key Largo, Florida have not been associated with the 
record.  Evidence submitted by the veteran, in the form of 
appointment cards, show that he was scheduled for treatment 
at the Key Largo, Florida VAMC on November 25, 1997, December 
2, 1997, December 17, 1997, February 3, 1998, April 22, 1998, 
and October 21, 1998.  Electronic records from VA show that 
the veteran was also seen on November 19, 1997, September 8, 
1998, and December 2, 1998, but show no record of treatment 
on October 21, 1998.  The evidence of record includes medical 
treatment records from the Key Largo VAMC dated on December 
2, 1997, December 17, 1997, and February 3, 1998.  
Accordingly, the records from November 19, 1997, November 25, 
1997, April 22, 1998, September 8, 1998, October 21, 1998, 
and December 2, 1998 are the only ones that can be considered 
missing.  While records from these dates are not currently 
associated with the claims file, the veteran has repeatedly 
stated that it was the VAMC in Key West, Florida which failed 
to competently treat his complaints of rectal bleeding.  This 
is substantiated by a November 2007 statement from the 
veteran's spouse.  In this statement, she wrote that the 
veteran's first instance of rectal bleeding occurred in the 
fall of 1997, and that he subsequently went to the VAMC in 
Key Largo.  When he arrived, there was only a nurse on duty 
and it was suggested that the veteran go to the VAMC at Key 
West for treatment.  The veteran's spouse stated that he 
subsequently did so.  As such, the medical records from the 
Key Largo VAMC would not contain any information about the 
veteran's complaints of rectal bleeding.  Accordingly, the 
evidence of record shows that even if the missing records 
from the Key Largo VAMC were obtained, they would have no 
reasonable possibility of substantiating the veteran's claim.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).

In an August 2001 statement, the veteran also stated that:

[a] large percentage of my medical 
records from the Key West Clinic [are] 
missing and replaced with hand written 
and bogus reports.  One form that was put 
in my file is a 10-0114j(r).  This form 
states that I had a test called the stool 
for occult blood on [June 1999] however 
there [are] no results and I know it was 
never done.  Had it been done I would 
have been diagnosed [in] June of 1999 
rather than October of 2000.

The veteran's claim that his medical records from the Key 
West VAMC are missing or falsified is not substantiated by 
the evidence of record.  The evidence of record clearly shows 
that the veteran was treated by the Key West VAMC a total of 
61 times between 1997 and 2000.  Of these 61 treatments, 57 
of them have dated medical records associated with the claims 
file.  Of the remaining 4, 1 is dated in December 2000, after 
the veteran's adenocarcinoma of the colon was diagnosed and 2 
were physical therapy reports dated in August 2000, after the 
documented reports of rectal bleeding were noted.  None of 
these medical records would be relevant to the issue on 
appeal, as they would not show whether or not the veteran had 
complained of rectal bleeding at the Key West VAMC prior to 
July 2000.  The remaining report was dated in January 2000 
and was a nursing contact report.  As the veteran has 
repeatedly stated that it was a specific physician that he 
complained to about his rectal bleeding, this report is also 
not relevant to the issue on appeal.  Finally, the Board 
notes that there are multiple undated VA medical records 
currently associated with the claims file that likely account 
for at least some, if not all, of the 4 missing medical 
records from the Key West VAMC.

Regarding the veteran's statement that the handwritten 
medical reports were "bogus" or otherwise fraudulent, there 
is no evidence of record to substantiate this claim.  The 
veteran specifically cites an undated VA form 10-0144j(r) as 
proof.  The report in question is a Preventative Health Care 
Record which lists various treatments and examinations that 
the veteran underwent between June 1999 and July 2000.  This 
report states that the veteran received a digital rectal 
examination, a prostate-specific antigen, and a stool for 
occult blood in June 1999.  The veteran is correct in stating 
that there is no evidence of record that any of these 
treatments were performed at VA at that time.  However, there 
are records of multiple VA laboratory tests done on June 22, 
1999, which include blood, urine, and serum samples.  As the 
Preventative Health Care Record was written at least one year 
after these laboratory report, as demonstrated by the July 
2000 date included on it, the Board finds no reason to 
believe that it is indicative of fraud, as opposed to a 
simple clerical error.  Furthermore, the Board emphasizes 
that the veteran himself states that such testing was never 
performed.  Therefore, there can be no harm to the veteran in 
deciding the issue on appeal without the information 
contained in these allegedly non-existent laboratory reports.

A VA medical opinion was provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.



1151

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that benefits are warranted for his 
currently diagnosed adenocarcinoma of the colon, under the 
provisions of 38 U.S.C.A. § 1151, due to the failure of VA 
medical personnel to provide proper treatment.  Specifically, 
the veteran claims that he informed VA medical personnel at 
the Key West VAMC that he was experiencing rectal bleeding on 
multiple occasions from 1997 to 2000, that the medical 
personnel were negligent in not providing further testing to 
determine the cause of his rectal bleeding, and that this 
negligent failure to diagnose his adenocarcinoma of the colon 
allowed it to increase in severity which resulted in 
additional disability.

A June 23, 1999 private medical report by Dr. Botelho stated 
that the veteran complained that he had positive bright red 
blood per rectum on 2 occasions, but that it had resolved.  
He also reported that he had a hemorrhoidectomy "years 
ago."

A July 2000 VA medical report stated that on physical 
examination, the veteran had a normal sphincter but had old 
tags.  His prostate was "1+ smooth" and a guaiac test for 
occult blood was negative.  The impression was hematochezia.  
The plan stated that a colonoscopy was requested.

An October 2000 VA gastrointestinal report stated that the 
veteran had a 3 year history of bright red blood on toilet 
tissue.  After a colonoscopy examination, the assessment was 
rule out adenocarcinoma of the sigmoid mass.  A subsequent VA 
pathology report gave a diagnosis of adenocarcinoma of the 
sigmoid mass.  The medical evidence of record shows that 
adenocarcinoma of the colon has been consistently diagnosed 
since October 2000.

In an October 2000 e-mail from a private physician to the 
veteran, the private physician stated:

the following would be a reasonable 
approach to an adult patient with a 
complaint of rectal bleeding:

1. digital rectal exam to rule out 
hemorrhoids
2. stool test for occult blood (hemoccult 
stool [guaiac] cards)
3. complete blood count to rule out 
anemia
4. air contrast barium enema to rule out 
tumor
5. GI evaluation/colonoscopy to rule out 
tumor or polyp

the above should be able to diagnose just 
about any cause for rectal bleeding.  any 
complaint of rectal bleeding should be 
taken seriously by the attending 
physician.

A December 2000 letter from the Director of the VAMC in 
Miami, Florida to a Congressman stated that "[i]n spite of 
[the veteran's] allegation of rectal bleeding for the past 
three years, the first documented complaint about blood in 
his stool is from July 5, 2000.  An elective colonoscopy was 
schedule for October 24, 2000, which was the next available, 
(non-emergent), opening."



An August 2001 letter from Dr. Botelho stated:

labs were requested after contacting [a 
VA physician at the VA medical facility 
on Key West] and they were faxed to our 
office . . . Careful review of the chart 
did show that a request was faxed on June 
23, 1999 to have all pertinent laboratory 
results sent to us on June 22, 1999.  
Also [the veteran] mentioned in [his] 
note, that we had discussed the use of 
Arthrotec and rectal bleeding.  At that 
time, it is my belief that I had 
mentioned that it would not cause 
hemorrhoidal bleeding but, in fact, upper 
[gastrointestinal] bleeding and this 
would present with dark tarry stools 
which [he] had denied at that time.  To 
the best of my recollection, I do recall 
stating that [the veteran was] being 
worked up by the [VA medical facility] 
for the lower [gastrointestinal] bleed.

In an April 2007 VA medical opinion, a VA physician stated 
that the veteran's claims file had been reviewed.  The VA 
physician wrote:

I was not able to find any notes stating 
presence of hematochezia prior to the 
note of [J]uly 5[,] 2000. . . .

It would be speculation for me to comment 
on this [veteran's] claims that his claim 
of 2 [to] 3 years [history] of 
hematochezia was not acted upon properly, 
as I don't see records documenting that 
fact.  It did take from July 5[,] 2000, 
[to] Oct[ober] 24, 2000 for him to get 
his colonoscopy from Key West request 
done in Miami [VAMC].  The primary care 
team knew on [July 6, 2000] that it would 
be that duration and apparently felt no 
emergent action needed to be taken.

Again I can't speculate if this case was 
handled with the degree of care expected 
as there is only the [veteran's] 
statement of fact that he told [VA] of 
blood in stool in 1997-98.

No additional disability seems to have 
occurred by the colonoscopy being done 3+ 
months after requested, but again this 
may be speculation.

In a November 2007 statement, the veteran's spouse wrote:

[a]s his rectal bleeding began to trouble 
[the veteran] more, in 1998 he sought out 
his [private] orthopedic surgeon, and 
asked if any of the joint medication he 
was prescribed by [a VA physician] could 
cause rectal bleeding.  The private 
[physician] called the Key West clinic 
and requested information regarding it.  
[The private physician] was faxed a PSA 
result (test of prostate cancer, not 
colon cancer) (documented in the [Claims] 
file), and was told by [the VA physician] 
there was nothing to worry about.  [The 
veteran] struggled with this as he kept 
on being told, he had an internal 
hemorrhoid by [the VA physician] and not 
cancer.  As his endurance decreased, he 
felt something was terribly wrong and was 
advised in early 2000 by a customer, [the 
private physician who wrote the October 
2000 e-mail], who was an oncologist, to 
demand a colonoscopy from the VA for this 
continual bleeding.  He further stated 
that to allow this to have continued over 
all these years and to not have ordered a 
colonoscopy was criminal negligence by 
the doctor (documented in the [Claims] 
file).

While the evidence shows that the veteran has a current 
diagnosis of adenocarcinoma of the colon, there is no 
evidence that it was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by a VAMC.  There is only one medical opinion of 
record that discusses whether the VAMC's treatment of the 
veteran was deficient in any manner.  This is the April 2007 
VA medical opinion which reported that an answer could not be 
provided about whether the veteran's treatment prior to July 
2000 was deficient because there was no medical evidence of 
record that the veteran complained about rectal bleeding 
before that time.  The VA physician also opined that no 
additional disability had occurred as a result of the 3 month 
wait for a colonoscopy between July 2000 and October 2000.

The veteran and his spouse claim that the private physician 
who wrote the October 2000 e-mail stated that the VA 
physician committed "criminal negligence" by failing to 
properly treat the veteran after he complained of rectal 
bleeding.  This is not consistent with the evidence of 
record.  In the October 2000 e-mail, the private physician 
simply listed the "reasonable approach" a physician would 
take to complaints of rectal bleeding and stated that any 
complaint of rectal bleeding should be taken seriously by a 
physician.  As these statements are generalized and not 
directed towards the veteran's specific treatment at the Key 
West VAMC, they do not constitute a medical opinion that a VA 
physician provided deficient treatment to the veteran.

Even if the October 2000 e-mail from a private physician 
provided evidence that the veteran's treatment at the Key 
West VAMC was negligent in some way, it is based on the 
veteran's statements that he repeatedly complained about 
rectal bleeding during VA medical examinations prior to July 
2000.  That history is simply not supported by the record.  
Since the medical evidence of record does not corroborate 
these reported complaints, the basis for any medical opinion 
found to exist in the October 2000 e-mail would be unfounded.  
In this regard, the Board notes that in the entire claims 
file, the medical evidence shows only one reported complaint 
of rectal bleeding prior to July 2000.  This report was in 
the June 23, 1999 private medical report by Dr. Botelho, at 
which time the veteran stated that it had occurred twice and 
had since resolved.  This is completely counter to the 
veteran's claim that he had a multi-year problem.  

There are also medical records from Dr. Bothelho dated in 
November and December 1998, August 1999, September 1999, and 
March 2000 which fail to mention any pertinent history of 
rectal bleeding. While the veteran and his spouse claim that 
VA medical records have been falsified or otherwise doctored 
to remove his reported complaints of rectal bleeding, they do 
not claim that similar alterations have been done to the 
private medical records from that same time frame.

As for the VA medical records, they are also absent for any 
complaints of rectal bleeding prior to July 2000.  
Specifically, despite reporting medical history including 
other conditions, the veteran never reported a history of 
rectal bleeding on any VA examination or outpatient treatment 
record dated in 1998, 1999, or prior to July 2000.  When 
establishing medical care at VA in May 1999, no such history 
was provided.  Even the VA medical records dated earlier in 
2000 (i.e., April and May 2000) show no complaints.  

Accordingly, in light of the fact that the private medical 
records dated from 1998 - 2000 show no relevant complaints, 
this substantiates the finding that rectal bleeding was not 
reported to a VA physician prior to July 2000.

While the veteran and his spouse claim that the private 
physician who wrote the August 2001 letter personally spoke 
to a VA physician about the veteran's rectal bleeding prior 
to July 2000, this is not substantiated by the record.  The 
only evidence of any kind that approaches such a statement is 
the August 2001 letter.  However, in that letter the private 
physician stated simply that laboratory results were 
requested from VA after speaking to a VA physician at the Key 
West VAMC. The VA records show laboratory work (blood, urine, 
etc) was done on June 22, 1999, and the veteran then saw Dr. 
Botelho on June 2, 1999, concerning weight loss.  As noted 
above, the veteran stated at that time that he had a history 
of two episodes of rectal bleeding which had resolved.  The 
private physician did not state he spoke to that VA physician 
about the veteran's rectal bleeding or otherwise imparted 
information about it to the Key West VAMC.  Moreover, the 
contemporaneous treatment record shows the veteran sought Dr. 
Botelho's care for weight loss - not for chronic rectal 
bleeding. 

The statements of the veteran and his spouse alone are not 
sufficient to prove that his currently diagnosed 
adenocarcinoma of the colon increased in disability as the 
result of VAMC carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault nor 
are they sufficient to prove that any additional disability 
was caused by an event that was not reasonably foreseeable.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As they are not physicians, the veteran and his 
spouse are not competent to make a determination that his 
currently diagnosed adenocarcinoma of the colon increased in 
disability as the result of VAMC carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault nor are they sufficient to prove that any additional 
disability was caused by an event that was not reasonably 
foreseeable.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, there is no medical evidence of record that the 
currently diagnosed adenocarcinoma of the colon increased in 
disability as the result of VAMC carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault or that any additional disability was caused by an 
event that was not reasonably foreseeable.  Accordingly, 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for adenocarcinoma of the colon are not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the currently diagnosed 
adenocarcinoma of the colon increased in disability as the 
result of VAMC carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault or 
that any additional disability was caused by an event that 
was not reasonably foreseeable, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for adenocarcinoma of 
the colon due to VA treatment is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


